DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/749,717, filed 02/01/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 26-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29-30, 32, 34-36, 39-40, 46, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Saily et al (US 2017/0289021 A1), hereinafter, “Saily”, in view of Zee et al (US 2017/0188407 A1), hereinafter, “Zee”
Regarding claim 26, Saily discloses: An apparatus (fig 7, “User Device 131”),  comprising: a processor configured to cause a user equipment (UE) (fig 2, CPU 11, para [0056]) to: identify a data session to be duplicated (fig 2, para [0035], where, data stream may be duplicated for MC session from MC anchor 252) based at least in part on an importance level of the data session (fig 2, para [0035]-[0037], where, the MC session may be duplicated “based on one or more criteria, such as a “quality of service” (equivalent to “importance level) requested by each application using the MC session, a channel quality (e.g., packet error rate, received signal strength) of each wireless connection”, further, para [0041], “For downlink data units addressed to directed to the user device 131, MC anchor 152 may add a MC session sequence number (e.g., above the PDCP layer) to each data unit, and then send duplicate data units (duplicate data streams) to each of the cells/connections (cell 146/BS144, and cell 136/BS 134) of (or assigned to) the MC session”); 
wherein a connection structure for the data session to be duplicated (fig 2, para [0035], where, data stream may be duplicated for MC session from MC anchor 252), includes duplication of the data session above access stratum (AS) layers (fig 2, para [0041], “For downlink data units addressed to directed to the user device 131, MC anchor 152 may add a MC session sequence number (e.g., above the PDCP layer) to each data unit, and then send duplicate data units (duplicate data streams) to each of the cells/connections (cell 146/BS144, and cell 136/BS 134) of (or assigned to) the MC session” which is above the “access stratum”); 
wherein the AS layers include at least packet data convergence protocol (PDCP) and physical (PHY) layers (fig 2, para [0026], where, AS layer 212 include PDCP 240 and physical layer (PHY 246)); 
initiate transmission of data associated with the data session using a first transmission mode to a first transmission point (fig 7, steps 710, 740 and 745, para [0107], “BS 134/Cell 136” (equivalent to “first transmission point”)”); and initiate transmission of the data associated with the data session using a second transmission mode to a second transmission point (fig 7, steps 750 and 755, para [0109], where, “cell 146/BS 144” (equivalent to “second transmission point);
Saily does not explicitly teach: wherein the first transmission mode uses a first radio access technology (RAT); wherein the second transmission mode uses a second RAT, wherein the second RAT is different than the first RAT; wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission.  
	Zee teaches: wherein the first transmission mode uses a first radio access technology (RAT) (fig 6, 64 Controller of first RAT para [0036], “a MPTCP capable network system that is capable to control MPTCP subflow establishment and release, and to control UE radio access network state in a first radio access type, RAT” equivalent to “first transmission mode”); 
wherein the second transmission mode uses a second RAT (fig 6, 66 Controller of second RAT,  para [0038], “where MPTCP session continuity is applied for a MPTCP capable UE connected to a MPTCP capable network proxy node, and where the UE is connectable to a controller of a second RAT, with an active MPTCP subflow”), 
wherein the second RAT is different than the first RAT (para [0057], where, “LTE” corresponding to “first RAT” and the “Wi-Fi” is corresponding to “second RAT” and they are different); 
wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission (fig 2, para [0013], establish multipath (multi/dual connectivity), TCP to aggregate a set of TCP connection which supports different simultaneous 3GPP accesses. MPTCP has one main flow and multiple subflows and is capable of distributing load on all interfaces. As the multiplexing of different connections is on TCP level it allows separate congestion control for each subflow, where, in MPTCP subflows the paths may be termed as primary and secondary radio link for the transmission, further, fig 3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode uses a first radio access technology (RAT); wherein the second transmission mode uses a second RAT, wherein the second RAT is different than the first RAT; wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 29, Saily discloses: The apparatus of claim 26, wherein the data session is duplicated in response to determining a quality of service (QoS) level of the data session (fig 2, para [0037], where, the MC session may be duplicated “based on one or more criteria, such as a “quality of service”).
Regarding claim 30, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), however, Saily does not explicitly teach: wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier.  
Zee teaches: wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier (para [0057], where, “LTE” corresponding to “first carrier” and the “Wi-Fi” is corresponding to “second carrier” and they are different); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 32, Saily discloses: The apparatus of claim 26, wherein the first transmission point and the second transmission point are the same (fig 2, para [0030], where, both first and second transmission points are MC Anchor 252 and are same). 
Regarding claim 34, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), however, Saily does not explicitly teach: wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously.  
Zee teaches: wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously (fig 4, para [0015], where, “when MPTCP would be utilizing LTE and WLAN/Wi-Fi simultaneously”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 35, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), wherein the first transmission mode and the second transmission mode take place at different times without regard to overlap (fig 7, step 740, “a radio link failure (RLF), a failure to receive/decode a data unit(s), a failure to receive an ACK (acknowledgement) or a timer expiration for a retransmission timer after N number of retransmission retries”).
Regarding claim 36, Saily discloses: A non-transitory computer-readable storage medium storing program instructions executable by one or more processors of a user equipment (UE) to configure the UE to perform operations (fig 7, “User Device 131”, fig 8, User Device 800, processor 804 and memory 806),  to: identify a data session to be duplicated (fig 2, para [0035], where, data stream may be duplicated for MC session from MC anchor 252) based at least in part on an importance level of the data session (fig 2, para [0035]-[0037], where, the MC session may be duplicated “based on one or more criteria, such as a “quality of service” (equivalent to “importance level) requested by each application using the MC session, a channel quality (e.g., packet error rate, received signal strength) of each wireless connection”, further, para [0041], “For downlink data units addressed to directed to the user device 131, MC anchor 152 may add a MC session sequence number (e.g., above the PDCP layer) to each data unit, and then send duplicate data units (duplicate data streams) to each of the cells/connections (cell 146/BS144, and cell 136/BS 134) of (or assigned to) the MC session”);  
wherein a connection structure for the data session to be duplicated includes duplication of the data session above access stratum (AS) layers (fig 2, para [0041], “For downlink data units addressed to directed to the user device 131, MC anchor 152 may add a MC session sequence number (e.g., above the PDCP layer) to each data unit, and then send duplicate data units (duplicate data streams) to each of the cells/connections (cell 146/BS144, and cell 136/BS 134) of (or assigned to) the MC session” which is above the “access stratum”); 
wherein the AS layers include at least PDCP and PHY layers (fig 2, para [0026], where, AS layer 212 include PDCP 240 and physical layer (PHY 246));
initiate transmission of data associated with the data session using a first transmission mode to a first transmission point (fig 7, steps 710, 740 and 745, para [0107], “BS 134/Cell 136” (equivalent to “first transmission point”)”); and initiate transmission of the data associated with the data session using a second transmission mode to a second transmission point (fig 7, steps 750 and 755, para [0109], where, “cell 146/BS 144” (equivalent to “second transmission point);
Saily does not explicitly teach: wherein the first transmission mode uses a first radio access technology (RAT); wherein the second transmission mode uses a second RAT, wherein the second RAT is different than the first RAT; wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission.  
	Zee teaches: wherein the first transmission mode uses a first radio access technology (RAT) (fig 6, 64 Controller of first RAT para [0036], “a MPTCP capable network system that is capable to control MPTCP subflow establishment and release, and to control UE radio access network state in a first radio access type, RAT” equivalent to “first transmission mode”); 
wherein the second transmission mode uses a second RAT (fig 6, 66 Controller of second RAT,  para [0038], “where MPTCP session continuity is applied for a MPTCP capable UE connected to a MPTCP capable network proxy node, and where the UE is connectable to a controller of a second RAT, with an active MPTCP subflow”), 
wherein the second RAT is different than the first RAT (para [0057], where, “LTE” corresponding to “first RAT” and the “Wi-Fi” is corresponding to “second RAT” and they are different); 
wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission (fig 2, para [0013], establish multipath (multi/dual connectivity), TCP to aggregate a set of TCP connection which supports different simultaneous 3GPP accesses. MPTCP has one main flow and multiple subflows and is capable of distributing load on all interfaces. As the multiplexing of different connections is on TCP level it allows separate congestion control for each subflow, where, in MPTCP subflows the paths may be termed as primary and secondary radio link for the transmission, further, fig 3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode uses a first radio access technology (RAT); wherein the second transmission mode uses a second RAT, wherein the second RAT is different than the first RAT; wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 39, Saily discloses: The non-transitory computer-readable storage medium of claim 36 (fig 8, memory 806, para [0006], where, “a computer program product may include a non-transitory computer-readable storage medium and storing executable code”), wherein the first transmission mode and the second transmission mode use a same carrier frequency for transmission (fig 2, para [0030], where, both first and second transmission points are MC Anchor 252 and are same). 
Regarding claim 40, Saily discloses: The non-transitory computer-readable storage medium of claim 36 (fig 8, memory 806, para [0006], where, “a computer program product may include a non-transitory computer-readable storage medium and storing executable code”), however, Saily does not explicitly teach: wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously.  
Zee teaches: wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously (fig 4, para [0015], where, “when MPTCP would be utilizing LTE and WLAN/Wi-Fi simultaneously”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 46, Saily discloses: A wireless device (fig 7, “User Device 131”), comprising: wireless communication circuitry (fig 7, “User Device 131”, fig 8, User Device 800);  and at least one processor coupled to the wireless communication circuitry (fig 8, User Device 800, processor 804, para [0112]);  and configured to cause the wireless device to: identify a data session to be duplicated (fig 2, para [0035], where, data stream may be duplicated for MC session from MC anchor 252) based at least in part on an importance level of the data session (fig 2, para [0035]-[0037], where, the MC session may be duplicated “based on one or more criteria, such as a “quality of service” (equivalent to “importance level) requested by each application using the MC session, a channel quality (e.g., packet error rate, received signal strength) of each wireless connection”, further, para [0041], “For downlink data units addressed to directed to the user device 131, MC anchor 152 may add a MC session sequence number (e.g., above the PDCP layer) to each data unit, and then send duplicate data units (duplicate data streams) to each of the cells/connections (cell 146/BS144, and cell 136/BS 134) of (or assigned to) the MC session”); 
wherein a connection structure for the data session to be duplicated includes duplication of the data session above access stratum (AS) layers (fig 2, para [0041], “For downlink data units addressed to directed to the user device 131, MC anchor 152 may add a MC session sequence number (e.g., above the PDCP layer) to each data unit, and then send duplicate data units (duplicate data streams) to each of the cells/connections (cell 146/BS144, and cell 136/BS 134) of (or assigned to) the MC session” which is above the “access stratum”); 
wherein the AS layers include at least packet data convergence protocol (PDCP) and physical (PHY) layers (fig 2, para [0026], where, AS layer 212 include PDCP 240 and physical layer (PHY 246)); 
initiate transmission of data associated with the data session using a first transmission mode to a first transmission point (fig 7, steps 710, 740 and 745, para [0107], “BS 134/Cell 136” (equivalent to “first transmission point”)”); and 
initiate transmission of the data associated with the data session using a second transmission mode to a second transmission point (fig 7, steps 750 and 755, para [0109], where, “cell 146/BS 144” (equivalent to “second transmission point);
Saily does not explicitly teach: wherein the first transmission mode uses a first radio access technology (RAT); wherein the second transmission mode uses a second RAT, wherein the second RAT is different than the first RAT; wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission.  
	Zee teaches: wherein the first transmission mode uses a first radio access technology (RAT) (fig 6, 64 Controller of first RAT para [0036], “a MPTCP capable network system that is capable to control MPTCP subflow establishment and release, and to control UE radio access network state in a first radio access type, RAT” equivalent to “first transmission mode”); 
wherein the second transmission mode uses a second RAT (fig 6, 66 Controller of second RAT,  para [0038], “where MPTCP session continuity is applied for a MPTCP capable UE connected to a MPTCP capable network proxy node, and where the UE is connectable to a controller of a second RAT, with an active MPTCP subflow”), 
wherein the second RAT is different than the first RAT (para [0057], where, “LTE” corresponding to “first RAT” and the “Wi-Fi” is corresponding to “second RAT” and they are different); 
wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission (fig 2, para [0013], establish multipath (multi/dual connectivity), TCP to aggregate a set of TCP connection which supports different simultaneous 3GPP accesses. MPTCP has one main flow and multiple subflows and is capable of distributing load on all interfaces. As the multiplexing of different connections is on TCP level it allows separate congestion control for each subflow, where, in MPTCP subflows the paths may be termed as primary and secondary radio link for the transmission, further, fig 3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode uses a first radio access technology (RAT); wherein the second transmission mode uses a second RAT, wherein the second RAT is different than the first RAT; wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 48, Saily discloses: The wireless device of claim 46, wherein the data session is duplicated in response to determining a quality of service (QoS) level of the data session (fig 2, para [0037], where, the MC session may be duplicated “based on one or more criteria, such as a “quality of service”).
Regarding claim 49, Saily discloses: The wireless device of claim 46 (fig 7, “User Device 131”), Saily does not explicitly teach: wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier.  
Zee teaches: wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier (para [0057], where, “LTE” corresponding to “first carrier” and the “Wi-Fi” is corresponding to “second carrier” and they are different); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 50, Saily discloses: The wireless device of claim 46 (fig 7, “User Device 131”), however, Saily does not explicitly teach: wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously.  
Zee teaches: wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously (fig 4, para [0015], where, “when MPTCP would be utilizing LTE and WLAN/Wi-Fi simultaneously”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously” as taught by Zee into Saily in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.

Claims 27-28, 31, 37-38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Saily et al (US 2017/0289021 A1), hereinafter, “Saily”, in view of Zee et al (US 2017/0188407 A1), hereinafter, “Zee” further in view of Stattin et al (US 2017/0302427 A1), hereinafter, “Stattin”.
Regarding claim 27, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), neither Saily nor Zee explicitly teach: wherein the second RAT used by the second transmission mode is same as the first RAT used by the first transmission mode.  
Stattin teaches: wherein the second RAT used by the second transmission mode is same as the first RAT used by the first transmission mode (para [0065], where, “supporting dual-connectivity or multi-connectivity between different carriers associated with the same or different radio access technologies”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the second RAT used by the second transmission mode is same as the first RAT used by the first transmission mode” as taught by Stattin  into the system of Saily and Zee in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 28, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), however, neither Saily nor Zee explicitly teach: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network.  
	Stattin teaches: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network (para [0048], where, in “dual connectivity, can be applied between different carriers of LTE, as well as between different Radio Access Technologies (RATs) (e.g. between LTE and 5G)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network” as taught by Stattin  into the system of Saily and Zee in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 31, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), however, neither Saily nor Zee explicitly teach: wherein the first transmission mode and the second transmission mode use a same carrier. 
Stattin teaches: wherein the first transmission mode and the second transmission mode use a same carrier (para [0066], where, “The WD is initially (pre)configured with two or more carriers, where the carriers could be carriers of the same or different radio access technologies”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode and the second transmission mode use a same carrier” as taught by Stattin  into the system of Saily and Zee in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 37, Saily discloses: The non-transitory computer-readable storage medium of claim 36 (fig 8, memory 806, para [0006], where, “a computer program product may include a non-transitory computer-readable storage medium and storing executable code”), neither Saily nor Zee explicitly teach: wherein the second RAT is same as the first RAT.  
Stattin teaches: wherein the second RAT is same as the first RAT (para [0065], where, “supporting dual-connectivity or multi-connectivity between different carriers associated with the same or different radio access technologies”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the second RAT is same as the first RAT” as taught by Stattin  into the system of Saily and Zee in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 38, Saily discloses: The non-transitory computer-readable storage medium of claim 36 (fig 8, memory 806, para [0006], where, “a computer program product may include a non-transitory computer-readable storage medium and storing executable code”), however, neither Saily nor Zee explicitly teach: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network.  
Stattin teaches: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network (para [0048], where, in “dual connectivity, can be applied between different carriers of LTE, as well as between different Radio Access Technologies (RATs) (e.g. between LTE and 5G)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network” as taught by Stattin  into the system of Saily and Zee in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Regarding claim 47, Saily discloses: The wireless device of claim 46 (fig 7, “User Device 131”), however, neither Saily nor Zee explicitly teach: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network.  
Stattin teaches: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network (para [0048], where, in “dual connectivity, can be applied between different carriers of LTE, as well as between different Radio Access Technologies (RATs) (e.g. between LTE and 5G)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network” as taught by Stattin  into the system of Saily and Zee in order to improve network resource utilization, e.g. increase bandwidth due to resource pooling.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Saily et al (US 2017/0289021 A1), hereinafter, “Saily”, in view of Zee et al (US 2017/0188407 A1), hereinafter, “Zee” further in view of Yilmaz et al (US 9,521,571 B2), hereinafter, “Yilmaz”.
Regarding claim 33, Saily discloses: The apparatus of claim 26 (fig 7, “User Device 131”), however, neither Saily nor Zee explicitly teach: wherein the first transmission mode operates at a frequency below 6 GHz and the second transmission mode operates at or above 6 GHz.  
Yilmaz teaches: wherein the first transmission mode operates at a frequency below 6 GHz and the second transmission mode operates at or above 6 GHz (col 3, lines 3-5, where, “the first frequency is below 6 GHz, and the second frequency is above 6 GHz”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode operates at a frequency below 6 GHz and the second transmission mode operates at or above 6 GHz” as taught by Yilmaz  into the system of Saily and Zee in order to provide support for enhancement of a small cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461